                1
                2
                3
                4
                                                                         JS-6
                5
                                          UNITED STATES DISTRICT COURT
                6
                                         CENTRAL DISTRICT OF CALIFORNIA
                7
                                                   SOUTHERN DIVISION
                8
                    KARIME FARHAT,                             Case No. 8:18-cv-02260-AG-ADS(x)
                9
                                      Plaintiff,
               10                                              ORDER ON STIPULATION OF
                    v.
               11                                              VOLUNTARY DISMISSAL WITH
                  HOME DEPOT, U.S.A., INC. and                 PREJUDICE (FRCP 41(a)(1)(A)(ii))
               12 DOES 1 through 50, inclusive,
               13                     Defendants.              Hon. Andrew J. Guilford
                                                               Courtroom 10D
               14
               15                                              Complaint Filed: June 15, 2018
               16
                                                               Removed from Orange County
               17                                              Superior Court, Case No. 30-2018-
                                                               00999527-CU-WT-CJC
               18        On June 10, 2019, the parties jointly submitted a Stipulation of Voluntary
               19 Dismissal with Prejudice to the Court.
               20        Accordingly, the instant matter is dismissed with prejudice, each party to
               21 bear its own respective costs, including attorneys’ fees and other litigation expenses.
               22
               23        IT IS SO ORDERED.
               24
               25 Dated: July 11, 2019
               26                                         Andrew J. Guilford
                                                          United States District Court Judge
               27
               28
015428.00023
24334006.1                ORDER ON STIPULATION OF VOLUNTARY DISMISSAL WITH
                                              PREJUDICE
